FILED
                            NOT FOR PUBLICATION
                                                                               JUL 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OTILIA DELACRUZ-PEREZ, AKA                       No.     18-72839
Othilia De La Cruz-Perez,
                                                 Agency No. A205-274-151
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 10, 2020**
                               Seattle, Washington

Before: CLIFTON, D.M. FISHER,*** and M. SMITH, Circuit Judges.

      Otilia de la Cruz-Perez, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals dismissing her appeal of the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
Immigration Judge’s denial of asylum, withholding of removal and CAT relief. We

deny the petition.

      This court reviews “denials of asylum, withholding of removal, and CAT

relief for substantial evidence and will uphold a denial supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Yali

Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017) (internal quotation

omitted). We review the agency’s factual findings for substantial evidence and

reverse only if the record “compels” a contrary conclusion. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014) (internal citation omitted).

      1. Substantial evidence supported the BIA’s determination that any future

harm that de la Cruz would experience from Los Zetas in Mexico would be only

for economic reasons, and would not be on account of her political opinion or

membership in her family. De la Cruz testified about incidents involving her

husband’s cousins, but there is no contention that they were harmed on account of

their political opinion or family membership. Moreover, de la Cruz submitted a




                                          2
declaration stating that her “father was targeted because our family’s ranch is large,

and there are multiple houses on it.”1

      2. Substantial evidence supported the BIA’s determination that de la Cruz

did not show that she would more likely than not be tortured if removed to

Mexico.2 The BIA relied, in part, on the IJ’s finding that her brother had been

removed to Mexico, now resides with de la Cruz’s mother in the same place that de

la Cruz will live if she returns to Mexico, and has not been targeted by Los Zetas.

In this petition, de la Cruz claims that the agency’s reliance on her brother’s

situation in Mexico ignored evidence demonstrating that “a male who is targeted

by the gangs is at far less personal risk than a woman who is targeted.” De la Cruz

never raised an argument to the BIA that the IJ failed to consider evidence that

being a woman would make her more vulnerable than her brother to future torture,

and it is therefore unexhausted. See Abebe, 554 F.3d at 1207-08. Even considered



      1
             To the extent that de la Cruz argues that she will be targeted based on
Los Zetas’ alleged dual motive to suppress political opposition, or in retaliation for
her family’s potential future resistance to Los Zetas, we lack jurisdiction to
consider these arguments because de la Cruz failed to exhaust them before the
BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1207-08 (9th Cir. 2009).
      2
            Because we affirm on the grounds that de la Cruz has failed to meet
her burden of proof as to the likelihood of torture, 8 C.F.R. § 1208.16(c)(2), we
need not address her arguments regarding acquiescence by a public official. See
Reyes v. Lynch, 842 F.3d 1125, 1132 n.4 (9th Cir. 2016).
                                           3
on the merits, the evidence that she cites does not compel the conclusion that she

would be more vulnerable than her brother based on her status as a woman.

      PETITION DENIED.




                                          4